222 F.2d 545
Edward MARKS and Maurice Kantro as Co-partners Trading as Industrial Factors, Appellants,v.PHILADELPHIA WHOLESALE DRUG COMPANY, a Corporation.
No. 11557.
United States Court of Appeals Third Circuit.
Argued May 17, 1955.
Decided May 25, 1955.

A. Samuel Buchman, Philadelphia, Pa., for appellant.
Richard E. McDevitt, Philadelphia, Pa. (Montgomery, McCracken, Walker & Rhoads, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The suit here is on an alleged written contract. Judge Clary in the district court, holding that the agreement was incomplete and ambiguous, allowed extrinsic evidence to cure those defects and supply the deficiencies. From our own study of the record we are satisfied that such rulings were proper. The record is clear also that appellee by its actions did not waive its defense that the contract was conditioned upon written confirmation. Finally, appellants contend that the trial court erred in refusing to consider their "additional reasons" for a new trial. As we see it that ruling was justified. In that connection we are satisfied that all the important questions in appellants' case were fully presented on their behalf in this appeal.


2
The judgment of the district court will be affirmed.